DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, line 1 recites “the CE”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 1 recites “the CE of the welding consumable", which renders the claim indefinite because it is unclear what the acronym CE is referring to.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Ferree (US 2014/0097168) in view of Kobayshi (US 2006/0163231).
With respect to the limitations of claims 1 and 10, Ferree teaches an arc welding consumable (0021, gas-shielded flux cored electrodes) that forms a weld deposit on a steel workpiece during an arc welding operation (0022, FCAW), the welding consumable comprises: less than 0.4 wt% manganese (Table 4, electrode #12, Mn - 0.25 wt%, 0045); strengthening agents selected from the group consisting of nickel, cobalt, copper, carbon (electrode #12, C - 0.036 wt%), molybdenum, chromium, vanadium, silicon (electrode #12, Si - 0.06 wt%), and boron (electrode #12, B - 0.0072 wt %); and grain control agents selected from the group consisting of niobium, tantalum, titanium (electrode #12, Ti - 0.78 wt%), zirconium, and boron, the grain control agents comprise greater than 0.06 wt% of the welding consumable, the weld deposit comprises a tensile strength greater than or equal to 70 ksi (electrode #12, UTS - 73.0 ksi), a yield strength greater than or equal to 58 ksi (electrode #12, YS - 63.3 ksi), a ductility, as measured by percent elongation, that is at least 22% (electrode #12, % EL - 28), and a Charpy V-notch toughness greater than or equal to 20 ft-lbs at -20 °F (electrode #12, CVN @ -20° F - 57 ft-lbs), and the welding consumable provides a manganese fume generation rate less than 0.01 grams per minute during the arc welding operation.
Ferree discloses the claimed invention except for the grain control agents is less than less than 0.6 wt% of the welding consumable; the grain control agents comprise titanium, and the welding consumable comprises between 0.01 wt% and 0.2 wt% titanium.  
However, Kobayashi discloses the grain control agents comprise greater than 0.06 wt% and less than 0.6 wt% of the welding consumable (0029, Ti to 0.2 to 1.0 mass %); the grain control agents comprise titanium, and the welding consumable comprises between 0.01 wt% and 0.2 wt% titanium (0029) is known in the art.  Kobayshi teaches the titanium grain control agent being within the claimed range of 0.06 wt% and less than 0.6 wt% of the welding consumable; between 0.01 wt% and 0.2 wt% titanium has the advantage of improving corrosion resistance and preventing wire breakage during manufacturing (0029).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the arc welding consumable having of Ferree having a titanium grain control agent with the titanium grain control agent being within the claimed range of 0.06 wt% and less than 0.6 wt% of the welding consumable; between 0.01 wt% and 0.2 wt% titanium of Kobayashi for the purpose of improving corrosion resistance and preventing wire breakage during manufacturing.
With respect to claims 1, 2, 3, 4 and 16 the limitations of the welding consumable provides a manganese fume generation rate less than 0.01, 0.007, 0.006 grams per minute during a welding operation; the manganese fume generation rate is between 0.0025 grams per minute and 0.0065 grams per minute when a rate of advancement of the welding consumable toward a workpiece is less than 700 inches per minute, or when a welding current is less than 425 amps, or both, during the welding operation”, the limitations are considered functional or intended use language because they are directed to how the welding consumable is used and does not further structurally limit the welding consumable device.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Additionally, because the welding consumable of Ferree in view of Kobayashi meets all the structural limitations and has the recited chemical properties and grain control range, the welding consumable of Ferree in view of Kobayshi would inherently produce a manganese fume generation rate less than 0.01, 0.007, 0.006 grams per minute; the manganese fume generation rate is between 0.0025 grams per minute and 0.0065 grams per minute when a rate of advancement of the welding consumable toward a workpiece is less than 700 inches per minute, or when a welding current is less than 425 amps, or both, under the applicant's welding operation parameters.   
With respect to the limitations of claims 5, 6, 8, 10 and 12, Ferree teaches the welding consumable comprises a solid welding wire, a filler rod (0005, flux cored welding electrode), or a stick electrode, and the arc welding operation comprises a gas metal arc welding (GMAW) operation, a submerged arc welding (SAW) operation, a shielded metal arc welding (SMAW) operation (0022, FCAW), or a gas tungsten arc welding (GTAW) operation; 62633USO4 (62124-1-A)the welding consumable comprises between 0.3 wt% and 0.4 wt% manganese (0028, 0053, 0.25 to 1.50 weight percent manganese); the strengthening agents comprise carbon, and the welding consumable comprises between 0.001 wt% and 0.12 wt% carbon (electrode #12, C - 0.036 wt%); the grain control agents comprise titanium, and wherein the welding consumable comprises between 0.01 wt% and 0.2 wt% titanium; the strengthening agents and the one or more grain control agents comprise boron, and the welding consumable comprises between 0.0001 wt% and 0.01 wt% boron (electrode #12, B - 0.0072 wt%).
With respect to the limitations of claims 7 and 11, Ferree discloses the claimed invention except for the strengthening agents comprise copper, and the welding consumable comprises between 0.001 wt% and 2 wt% copper; the grain control agents comprise zirconium, and the welding consumable comprises between 0.01 wt% and 0.2 wt% zirconium.  However, Kobayashi discloses the strengthening agents comprise copper, and the welding consumable comprises between 0.001 wt% and 2 wt% copper (0028, Cu is set to 2 mass % or less); the grain control agents comprise zirconium, and the welding consumable comprises between 0.01 wt% and 0.2 wt% zirconium (0033, 0.02 mass % or less) is known in the art.  Kobayashi teaches the strengthening agents comprise copper, and the welding consumable comprises between 0.001 wt% and 2 wt% copper has the advantage of improving cracking resistance, toughness and flexural property of the weld metal (0028).  Kobayashi also teaches the grain control agents comprise zirconium, and the welding consumable comprises between 0.01 wt% and 0.2 wt% zirconium has the advantage of promoting deoxidation and improving metallic workability (0034).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the arc welding consumable having of Ferree silent to the copper content with the strengthening agents comprise copper, and the welding consumable comprises between 0.001 wt% and 2 wt% copper for the purpose of improving cracking resistance, toughness and flexural property of the weld metal.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the arc welding consumable having of Ferree silent to the zirconium content with the grain control agents comprise zirconium, and the welding consumable comprises between 0.01 wt% and 0.2 wt% zirconium for the purpose of promoting deoxidation and improving metallic workability.
With respect to the limitations  of claim 13, Ferree  in view of Kobayshi  discloses a carbon equivalence  (CE) of the welding  consumable is between  0.07 and 0.2 as determined  by to the Ito  and Bessyo method as set forth below.
CE of Ferree in view of Kobayshi  = %C (0.036)  + %Si (0.06)/30  + (%Mn  [0.25] + %Cu [0] + %Cr [0]) /20 +%Ni (0)/60 + % Mo  (0.3)/15  + %V (0)/10  = 0.078
Ferree discloses that the electrode  can also include  molybdenum  of up to 0.3% (0019).
With respect to the limitations  of claim 14, Ferree teaches  the welding consumable comprises a metal sheath and a granular  core (0019,  gas-shield  flux cored welding electrode...The  sheath encloses a particulate  mixture).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Ferree (US 2014/0097168) in view of Kobayshi (US 2006/0163231) as applied to claim 1, further in view of Hara (US 2004/0020912).
With respect to the limitations of claim 9, Ferree in view of Kobayshi discloses the claimed invention except for the strengthening agents comprise chromium, and the welding consumable comprises between 0.001 wt% and 0.8 wt% chromium.  However, Hara discloses the strengthening agents comprise chromium, and the welding consumable comprises between 0.001 wt% and 0.8 wt% chromium (0030, 0031, Cr content: 2.6% by mass or below) is known in the art.  Hara teaches the strengthening agents comprise chromium, and the welding consumable comprises between 0.001 wt% and 0.8 wt% chromium has the advantage of improving tensile strength of the weld metal (0031).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the arc welding consumable having of Ferree silent to the chromium content with the strengthening agents comprise chromium, and the welding consumable comprises between 0.001 wt% and 0.8 wt% chromium of Hara for the purpose of improving tensile strength of the weld metal.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Ferree (US 2014/0097168) in view of Kobayshi (US 2006/0163231) as applied to claim 1, further in view of Dub (RU2253556).  An English machine translation of Dub (RU2253556) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 15 and 17-20, Ferree discloses the claimed invention except for the welding consumable is a solid wire; the strengthening agents comprise nickel, and the welding consumable comprises between 0.65 wt % and 0.85 wt % nickel; the strengthening agents comprise cobalt, and the welding consumable comprises between 0.05 wt% and 0.7 wt% cobalt; the strengthening agents comprise vanadium, and the welding consumable comprises between 0.001 wt% and 0.025 wt% vanadium; the strengthening agents include between 0.1 and 1.2 wt% silicon.
However, Kobayshi discloses the strengthening agents comprise nickel, and the welding consumable comprises between 0.65 wt % and 0.85 wt % nickel (2% or less of Ni, 0017, 0024); the strengthening agents comprise cobalt, and the welding consumable comprises between 0.05 wt% and 0.7 wt% cobalt (1% or less of Co, 0017, 0027); the strengthening agents comprise vanadium, and the welding consumable comprises between 0.001 wt% and 0.025 wt% vanadium (0.5 mass % or less of V, 0022, 0034); the strengthening agents include between 0.1 and 1.2 wt% silicon (3% or less Si, 0017, 0023) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the arc welding consumable of Ferree with the strengthening agents comprise nickel, and the welding consumable comprises between 0.65 wt % and 0.85 wt % nickel; the strengthening agents comprise cobalt, and the welding consumable comprises between 0.05 wt% and 0.7 wt% cobalt; the strengthening agents comprise vanadium, and the welding consumable comprises between 0.001 wt% and 0.025 wt% vanadium; the strengthening agents include between 0.1 and 1.2 wt% silicon of Kobayshi for the purpose of providing a known nickel strengthening agent that increase ductility, toughness and flexural property of the weld metal (0024); for the purpose of providing a known cobalt strengthening agent that improves high temperature properties such as tensile strength at high temperature and oxidation resistance of the weld metal (0027); for the purpose of providing a known vanadium strengthening agent that acts to suppress deposition of Cr carbide which causes the corrosion resistance of the weld metal to decrease (0034); for the purpose of known silicon strengthening agent that provides for deoxidation of the weld metal (0023).
Additionally, Dub explicitly discloses the welding consumable is a solid wire (Pg 5, wire for automatic submerged arc welding); the strengthening agents comprise nickel, and the welding consumable comprises between 0.65 wt % and 0.85 wt % nickel (Pg 4, nickel 0.30-1.80 wt%); the strengthening agents comprise vanadium, and the welding consumable comprises between 0.001 wt% and 0.025 wt% vanadium (Pg 4, vanadium 0.01-0.10 wt%); the strengthening agents include between 0.1 and 1.2 wt% silicon (Pg 4, silicon0.05-0.60 wt%) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the arc welding consumable of Feree in view of Kobayshi with the welding consumable is a solid wire of Dub for the purpose of providing a known soild wire configuration that is suitable for other types of electric arc welding.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the arc welding consumable of Feree in view of Kobayshi with the strengthening agents comprise nickel, and the welding consumable comprises between 0.65 wt % and 0.85 wt % nickel (Pg 4, nickel 0.30-1.80 wt%); the strengthening agents comprise vanadium, and the welding consumable comprises between 0.001 wt% and 0.025 wt% vanadium (Pg 4, vanadium 0.01-0.10 wt%); the strengthening agents include between 0.1 and 1.2 wt% silicon (Pg 4, silicon0.05-0.60 wt%) of Dub for the purpose of providing a known nickel strengthening agent that increase ductility, toughness and flexural property of the weld metal; for the purpose of providing a known vanadium strengthening agent that acts to suppress deposition of Cr carbide which causes the corrosion resistance of the weld metal to decrease; for the purpose of known silicon strengthening agent that provides for deoxidation of the weld metal.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,589,388.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
1/25/2022